DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 10-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 13 have been amended to recite that the determining of the first and second sets of awards “is capable of occurring on the order of a few seconds or less” (claim 13) and that the controller is configured to “be capable of determining” the first and second sets of awards “on the order of a few seconds or less.”  The specification is silent on the amount of time it would take to determine any set of awards.  Additionally, both provisional applications to which this application claims priority are also silent as to the amount of time it would take to determine any set of awards.  In short, the disclosure as filed simply does not provide any indication of how long the determination of any set of awards would take and this feature is therefore considered new matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, 10-16, and 18-22 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses systems and methods of for pari-mutuel wagering (i.e., machines and processes).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, the invention “is directed to an electronic gaming system for playing a game using historical event data, and, in particular, to an electronic gaming system for playing a game that permits an amusement display and uses historical event data with pari-mutuel wagering” (par. 2).  Representative claim 13 recites the following (with emphasis):
13.  A method of operating an electronic gaming system for pari-mutuel wagering, the method comprising:
displaying a plurality of wager options, each of the wager options divided into a set of wagers;
determining a selection of one of the wager options via the one or more input devices; 
a first wager of the set of wagers of at least one of the wager options associated with a first set of awards and a second wager of the set of wagers of at least one of the wager options associated with a second set of awards,
determining the first set of awards based on the results of a first plurality of historical events; and
determining the second set of awards based on the results of a second plurality of historical events,
wherein the determining the first set of awards and the determining the second set of awards is capable of occurring on the order of a few seconds or less,
wherein the first set of awards is associated with a first virtual event card consisting of a plurality of final positions in each of the first plurality of historical events, each final position of the plurality of final positions in each of the first plurality of historical events for a competitor in the each of the first plurality of historical events, and the second set of awards is associated with a second virtual event card consisting of a plurality of final positions in each of the second plurality of historical events, each final position of the plurality of final positions in each of the second plurality of historical events for a competitor in the each of the second plurality of historical events,
with a first set of selected competitors for each of the final positions in each of the first plurality of historical events and a second set of selected competitors for each of the final positions in each of the second plurality of historical events, each set of selected competitors arranged according to the final positions and the historical events, and
a pattern for each prize in the first set of awards and the second set of awards, the pattern consisting of two or more of the final positions selected from all of the final positions in a set of two or more of the historical events selected from all of the first plurality of historical events for the first set of awards and from all of the second plurality of historical events for the second set of awards,
the method further comprising comparing, for the pattern, the competitors from the first set of selected competitors in the final positions corresponding to the two or more of the final positions in the set of two or more of the historical events with competitors from the results of the first plurality of historical events or the competitors from the second set of selected competitors in the final positions corresponding to the two or more of the final positions in the set of two or more of the historical events with competitors from the results of the second plurality of historical events in determining if the prize associated with the pattern should be awarded.

The underlined portions of claim 13 generally encompass the abstract idea, with substantially identical features found in claim 1.  Dependent claims 2-4, 6, 7, 10-12, 14-16, and 18-22 further define the abstract idea (such as by deducting a house take from the wagers, contributing to a progressive prize pool, defining winning conditions, having a minimum prize, using racing data such as historical horse racing events, game symbols on a payline, etc.), with claim 7 additionally reciting the use of a server to manage the prize associated with each pattern.  
The claimed abstract idea is similar to abstract ideas identified by the courts, such as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar; 
a method of managing a game (e.g., a pattern-based game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or 
a method of organizing human activities (e.g., accepting bets from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, and especially resembles the comparison to the wagering game of Smith which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes a game that may provide an award to one or more players as a result of the random game outcomes.  In Smith, the court found that wagering activities, similar to the game features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In re Marco Guldenaar reached similar conclusions to those in Smith.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the game features of the instant claims.  Finally, the instant claims manage the financial transactions between humans that take place during wagering games.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Specifically, each step involves actions that could be taken mentally or with pen and paper and/or relates to organizing human activities such as managing a wagering game.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Such findings are explained in more detail below.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a server (in claim 7) and an electronic gaming system comprising an electronic gaming machine comprising a display, one or more input devices, a wager acceptor and a controller coupled to the display, input device(s) and wager acceptor.  
The above-described gaming machine features are purely well-known, routine, and conventional.  For example, US 2001/0031659 states, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach.”  US 2002/0043759 teaches that “payoff devices are conventional in the gaming industry and include credit meters, coin-out, tickets, entries on smart cards, etc.”  US 6,142,872 teaches that “each player starts the representative slot machine 300 in a conventional manner by providing a form of payment, for example, by depositing one or more coins or bills in a coin/bill acceptor 355, or inserting a credit card, debit card or smart card into a card reader 364.”  US 6,146,271 states, “As is conventional in gaming machines of this type, a player wagers one or more coins, tokens, paper currency or credits to activate the game. A coin acceptor or a currency acceptor is provided as is conventional to allow the player to insert coins, tokens or currency to activate the game… Also as is conventional, the screen display can include a credit meter which accrues credits available to the player to play the game and which accrues credits won by the player during the play of the game.”  
Moreover, the specification describes the server in generic and functional terms (e.g., “According to certain embodiments, the server(s) 104 may be defined by one or more processors that may be programmed to perform the actions of the server 104. In fact, the server 104 may be defined in part by electrical circuit components and in part by a processor(s) programmed to perform the actions of the server 104. The instructions by which the processor(s) is/are programmed may be stored on a memory associated with the processor, which memory may include one or more tangible non-transitory computer readable memories, having computer executable instructions stored thereon, which when executed by the processor, may cause the one or more processors to carry out one or more actions” in par. 30).  Because no particular server or computer technology is disclosed as a requirement to execute the claimed invention, the features relating to the server and its implied network are considered to be purely generic and functional computer components which are well-understood, routine and conventional in the art.  See MPEP 2106 and TLI Communications LLC v. AV Automotive, L.L.C. (finding the use of a generic server insufficient to add inventive concepts to an abstract idea).  Similarly, adding a server to manage the transactions of wager gaming machines will also not save claims from abstraction.  See e.g., BOT M8 LLC v. Sony Corporation of America (gaming machines that send game results to a server over a local area network to play a game were found to be ineligible because the claimed invention “merely recites result-oriented uses of conventional computer devices” and that, “[a]t bottom, neither the patent specification, patent owner, or patent owner’s experts articulate a technological problem solved by” the claimed invention).
Additionally, the features relating to the first and second sets of awards being determined on the order of “a few seconds or less” does not impart any particular limitation on the server or any other computer or controller.  As noted in at least Electric Power Group v. Alstom, performing real-time performance monitoring in a wide-area to monitor and assess the dynamic stability of an electric power grid is considered an abstract idea.  In that case, the computer system was connected to a large network of devices and had to perform complex calculations in “real-time.”  Those calculations were therefore performed substantially instantaneously and were of far greater complexity than the claimed determination of first or second sets of awards.  As such, determining the first and second sets of awards on the order of a few seconds or less is not “something more” than the abstract idea as defined by the courts.
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).


Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
Applicant addresses the rejection of claims under §101 on pages 9-14 of the Remarks section.  More particularly, on page 10, Applicant notes that the instant claims have been amended to recite the determination of a first set of awards and a second set of awards being made “on the order of a few seconds or less.”  On page 11, Applicant asserts, without evidence, that the previous Office action suggested a “blanket prohibition against the patent eligibility of gaming inventions.”  The Examiner flatly denies any such suggestion has ever been made in this application and respectfully requests Applicant withdraw it.
On pages 11-12, Applicant asserts that “it is clear that an unconventional innovation is eligible for protection” and provides arguments in that context regarding Planet Bingo, which Applicant asserts was found ineligible because it used conventional computers to manage a conventional game.  This position is not persuasive in light of the findings of In re Smith.  In Smith, the court found that a novel and nonobvious method of playing a card game was nonetheless an ineligible abstract idea regardless of any unconventionality of the set of rules.  The instant claims ostensibly recite novel rules for playing a game, but they do so in conjunction with functional and generic computer components, in the same way that the Smith claims provided a novel set of rules using a well-known, routine, and conventional deck of cards.
On page 12 of the Remarks, Applicant refers to Example 29 of the Subject Matter Eligibility guidance, which is directed to diagnosing and treating “julitis” (a hypothetical disease).  In the cited example of claim 3, the Guidance indicates that certain steps are present that may be construed as a law of nature and/or an abstract idea, including correlation and critical thinking steps.  The inventive concept uses a porcine anti-JUL-1 antibody to detect julitis.  According to the Guidance, “Step b…requires detecting using a porcine anti-JUL-1 antibody. Prior to applicant’s invention, and at the time the application was filed, the use of porcine antibodies in veterinary therapeutics was known to most scientists in the field. But significantly, there is no evidence that porcine antibodies were routinely or conventionally used to detect human proteins such as JUL-1,” and therefore “the recitation of detecting JUL-1 using a porcine anti-JUL-1 antibody yields a claim as a whole that amounts to significantly more than the exception itself” (see Guidance, p. 13).
Applicant has not provided a cogent argument for why methods of detecting a disease are applicable to this application.  Instead, Applicant merely suggests that Example 29 stands for the proposition that a particular test can take a patent ineligible diagnosing step and make it eligible, even when “the particular test used was known, but not known in this particular context” rendering it “unconventional” (Remarks, p. 12).  In the instant case, it is well-known to conduct wagering games on well-understood, routine and conventional gaming machines.  There is no unexpected result from conducting such wagering games analogous to that of a new technique for detecting a disease.  Instead, as discussed hereinabove, Applicant’s argument seems to be analogous to the argument presented in In re Smith, which is that even though it was known to use a conventional deck of cards, the claims presented a novel way of using the cards in a new game.  The Federal Circuit was not persuaded by this line of reasoning because the claims, taken individually and as an ordered combination, amounted to an abstract idea carried out using a well-understood, routine and conventional deck of cards.  In short, the new abstract idea was still an abstract idea that was ineligible for patenting.  The Examiner reaches a similar conclusion here.  Even though the claimed game rules are ostensibly novel, a novel abstract idea is still an abstract idea.  Because the claims lack “something more” than the abstract idea, the claims remain ineligible.  
On page 13, Applicant asserts that “insofar as a computer is required, the claimed subject matter goes beyond a computer that is merely storing, retrieving, and processing data, because the gaming machine, when considered as a whole, is operating in an unconventional matter.”  The Examiner respectfully notes that this position is unsupported in the record.  The claimed computer elements are described only in generic and functional terms and do not require any particular computerized devices.  In keeping with the Eligibility Guidance, the instant claims are not eligible because under Step 2A prong 2, the claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  This amounts to no more than an instruction to apply the abstract idea on generic and functional computers.  
Finally, on pages 13-14, Applicant addresses the feature of determining the first and second sets of awards being performed on the order of a few seconds or less.  The new matter issue notwithstanding, this feature does not apprise the Examiner of “something more” than an abstract idea.  Applicant merely asserts that the system can perform these actions in a way that is not in a timeframe that permits the actions of the machine to be performed simply as a mental process.  Applicant has provided no meaningful argument or evidence to support this position.  Furthermore, the October 2019 Update on Subject Matter Eligibility makes clear that a claim that requires a computer may still recite a mental process.  The computer components found in the instant claims are therefore not sufficient to demonstrate a lack of mental processes in the claims.  Additionally, the courts have treated complex mathematical processes, which are greatly aided by computer implementation, as mental processes.  For instance, in Electric Power Group, LLC v. Alstom S.A. the court determined that “a large portion of the lengthy claims is devoted to enumerating types of information and information sources available within the power-grid environment…But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”  The same fact pattern applies here, in that a large portion of the claimed invention is devoted to enumerating types of information relating to historical events and associating that information with first and second sets of awards.  Though this endeavor is clearly made easier by the help of computers, it does not change the basic nature of the abstract idea being classified as a mental activity.  
Further still, according to the October 2019 Update on Subject Matter Eligibility, a claim that recites certain activity between a person and a computer may still fall within the “certain methods of organizing human activity” grouping of abstract ideas.  Hence, the presence of a generic computer system that more quickly makes determinations relating to wagering activity would still recite an abstract idea in the form of certain methods of organizing human activity, regardless of any determination of the claims being classified as a mental process.  
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715